DETAILED ACTION

The Information Disclosure Statement(s) filed 07/29/2019 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-7 which are dependent upon claim 1 are similarly rejected. 
Claim 1 recites the limitation "the main fuel tank" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goto et al. (US 20030218098 A1).
Regarding claim 1, Goto teaches a method of controlling a fuel system on an aircraft (Abstract), the method comprising: selectively supplying fuel from either a center fuel tank (¶ [0011] teaches selectively supplying fuel from central tank, root tank, or tip tank in response to banking operations. Figures 1 and 3, elements 13a-b, 11a-d) or at least one wing fuel tank (Figures 1-4, 6-7, elements 17-19) to a fuel consumer (Figures 1 and 2, elements E) by varying a speed (¶ [0004] teaches that the phrase fuel delivery volume is the discharge capacity of the fuel pumps) of at least one main fuel tank pump (Figures 1 and 3, elements 26 or Figure 1 elements 23) associated with a main fuel tank (Figure 1, element TCL, or Figures 1 and 3, elements 13a-b, 11a-d) relative to a speed of at least one wing fuel tank pump associated with the at least one wing fuel tank (¶ [0010-0011, 0040, 0043-0046]).
Regarding claim 2, Goto teaches the invention discussed in claim 1, wherein the at least one main fuel tank pump and the at least one wing tank fuel pump are fluidically coupled to the same fuel consumer through a common fuel line (Figures 1 and 3, elements 22 or element 34 connected to elements 25. Further, elements 39, 40, and 41 all feed into left collector tank TCL prior to being pumped to the engine via engine pump 30, which feeds into a single pipe), and selection of fuel from the main fuel tank or the at least one wing fuel tank is based on a fluid pressure created by the respective fuel tank pumps (¶ [0041]), the pressure created by each fuel tank pump corresponding to a speed of the respective fuel tank pump (Abstract, ¶ [0010-0011, 0041]).

Claim(s) 1-2, 5-10, 13, 15, 19-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Morioka et al. (US 20160169112 A1).
Regarding claim 1, Morioka teaches a method of controlling a fuel system on an aircraft (Abstract), the method comprising: selectively supplying fuel from either a center fuel tank (Figure 1, element 3a) or at least one wing fuel tank (Figure 1, elements 3b and 3c) to a fuel consumer (Figure 1, elements 5a and 5b) by varying a speed of at least one main fuel tank pump (Figure 1, elements 7a and 7c) associated with a main fuel tank (Figure 1, element 3a) relative to a speed of at least one wing fuel tank pump associated with the at least one wing fuel tank (¶ [0039-0047, 0049-0059]).
Regarding claim 2, Morioka teaches the invention discussed in claim 1, wherein the at least one main fuel tank pump (Figure 1, elements 7a and 7c) and the at least one wing tank fuel pump (Figure 1, elements 7b and 7d) are fluidically coupled to the same fuel consumer (Figure 1, elements 5a and 5b) through a common fuel line (there are common fuel lines coupling each tank and pump as depicted in Figure 1, and they subsequently feed into gas turbines 5a and 5b), and selection of fuel from the main fuel tank or the at least one wing fuel tank is based on a fluid pressure created by the respective fuel tank pumps (¶ [0012-0013]), the pressure created by each fuel tank pump corresponding to a speed of the respective fuel tank pump (Abstract, ¶ [0012-0013, 0039-0047, 0049-0059]).
Regarding claim 5, Morioka teaches the invention discussed in claim 1, wherein selectively supplying fuel comprises operating the at least one main fuel tank pump at a speed that is greater than a speed of the at least one wing fuel tank pump, thereby providing fuel from the main fuel tank to the fuel consumer until the fuel in the main fuel tank is depleted (¶ [0054-0059]). 
Regarding claim 6, Morioka teaches the invention discussed in claim 5, further comprising stopping the at least one main fuel tank pump upon the fuel in the main tank being depleted (¶ [0059]).
Regarding claim 7, Morioka teaches the invention discussed in claim 5, wherein selectively supplying fuel comprises operating the at least one main fuel tank pump at a speed that is less than a speed of the at least one wing fuel tank pump, thereby providing fuel from the at least one wing fuel tank to the fuel consumer (¶[0059-0060]).
Regarding claim 8, Morioka teaches an aircraft fuel system, comprising: a main fuel tank (Figures 1 element 3a) including at least one main fuel tank pump (Figure 1, elements 7a and 7c); a first wing fuel tank (Figure 1, elements 3c and 3d) including at least one first wing fuel tank pump (Figure 1, elements 7b and 7d); and a controller (Figure 1, element 15 comprises a controller found in Figure 2, element 24) operably coupled to the at least one main fuel tank pump and the at least one first fuel tank pump (depicted with a dashed line in Figure 1 from element 15 to each of the pumps 7a-7d), the controller configured to vary a speed of the at least one main fuel tank pump relative to a speed of the at least one first wing fuel tank pump to selectively supply fuel from either the main fuel tank or the first wing fuel tank to at least one fuel consumer (¶ [0039-0047, 0049-0059]).  
Regarding claim 9, Morioka teaches the invention discussed in claim 8. Examiner believes the arguments presented in the response to claim 2 also satisfy this limitations of this claim.
Regarding claim 10, Morioka teaches the invention discussed in claim 8, wherein the at least one main fuel tank pump (Figure 1, elements 7a and 7c) and the at least one first wing fuel tank pump (Figure 1, elements 7b and 7d) are fluidically coupled to the same fuel consumer (Figure 1, elements 5a and 5b) through a common fuel line (there are common fuel lines coupling each tank and pump as depicted in Figure 1, and they subsequently feed into gas turbines 5a and 5b), and fuel is supplied from the main tank to the fuel consumer when the speed of the at least one main fuel tank pump is greater than a speed of the at least one first wing fuel tank pump (¶ [0054]), and fuel is supplied from the first wing fuel tank to the fuel consumer when the speed of the at least one first wing fuel tank pump is greater than a speed of the at least one main wing fuel tank pump (¶ [0059]).
Regarding claim 13, Morioka teaches the invention discussed in claim 8, wherein the at least one fuel consumer comprises a first fuel consumer (Figure 1, element 5a) and a second fuel consumer (Figure 1, element 5b), further comprising a first fuel line (Figure 1, unlabeled pipe between elements 7a and 7b that feeds into element 5a) coupling the at least one main fuel tank pump (Figure 1, element 7a) and the at least one first wing fuel tank pump (Figure 1, element 7b) to the first fuel consumer (Figure 1, element 5a), and a second fuel line (Figure 1, unlabeled pipe between elements 7c and 7d that feeds into element 5b) coupling the at least one main fuel tank pump (Figure 1, element 7c) and the at least one second wing fuel tank pump (Figure 1, element 7d) to the second fuel consumer (Figure 1, element 5b).
Regarding claim 15, Morioka teaches the invention discussed in claim 8, wherein the fuel consumer comprises a jet engine or an auxiliary power unit (¶ [0021-0024] teaches that the engines, elements 5a and 5b, are gas turbine engines).
Regarding claim 19, Morioka teaches the invention discussed in claim 8, wherein the controller (Figure 1, element 15 comprises a controller found in Figure 2, element 24) is configured to selectively supply fuel by operating the at least one main fuel tank pump at a speed that is greater than a speed of the at least one first wing fuel tank pump, thereby providing fuel from the main fuel tank to the fuel consumer until the fuel in the main fuel tank is depleted (¶ [0039-0047, 0049-0059]).
Regarding claim 20, Morioka teaches the invention discussed in claim 19. Examiner believes the arguments presented in the responses to claims 6, 8, and 19 also apply to the limitations of this claim.
Regarding claim 21, Morioka teaches the invention discussed in claim 19. Examiner believes the arguments presented in the responses to claims 8, 10, and 19 also apply the limitations of this claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 20030218098 A1).
Regarding claim 5, Goto teaches the invention discussed in claim 1, wherein selectively supplying fuel comprises operating the at least one main fuel tank pump at a speed that is greater than a speed of the at least one wing fuel tank pump, thereby providing fuel from the main fuel tank to the fuel consumer (The abstract and claims 1 and 2 of Goto teach that the volume of fuel delivery to the engine via the main pump in the collector tank is greater than that of the wing central and tip pumps. ¶ [0040, 0043-0046] also teach that wing pumps may be turned off during banking operations when the fuel shifts from one tank to the other via flapper valves. If the wing pumps are off while the main pump is on, the speed of the main pump is greater than that of the wing pumps). Goto fails to specifically teach that the system provides fuel to the fuel consumer until the fuel in the main fuel tank is depleted. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Goto’s fuel supply system is capable of supplying fuel from the main fuel tank to the consumer until the main fuel tank is depleted. 
Regarding claim 6, Goto teaches the invention discussed in claim 5. Goto fails to teach stopping the at least one main fuel tank pump upon the fuel in the main tank being depleted. However, Goto teaches stopping a plurality of pumps once their respective tanks become empty (¶ [0043]). As such, it would have been obvious to one of ordinary skill in the art to specify that Goto’s fuel supply system would stop the main fuel tank pump once the collector fuel tank was depleted. 
Regarding claim 7, Goto teaches the invention discussed in claim 5, wherein selectively supplying fuel comprises operating the at least one main fuel tank pump at a speed that is less than a speed of the at least one wing fuel tank pump, thereby providing fuel from the at least one wing fuel tank to the fuel consumer (The abstract and claim 1 of Goto teach that the volume of fuel delivery to the engine via the main pump in the collector tank is less than that of the volume of fuel delivery of the wing root tank pump).
Regarding claim 8, Goto teaches an aircraft fuel system (Abstract), comprising: a main fuel tank (Figures 1 and 3, elements TCL, 13a-b, 11a-d) including at least one main fuel tank pump (Figures 1 and 3, elements 26 for TCL, elements 23 for 13a-b, 11a-d); a first wing fuel tank (Figures 1-4, 6-7, elements 17-19) including at least one first wing fuel tank pump (Elements 33, 35-37), the fuel system configured to vary a speed of the at least one main fuel tank pump relative to a speed of the at least one first wing fuel tank pump to selectively supply fuel from either the main fuel tank or the first wing fuel tank to at least one fuel consumer (Abstract. Claims 1 and 2. ¶ [0043-0046]).  Goto fails to specifically teach a controller operably coupled to the at least one main fuel tank pump and the at least one first fuel tank pump, the controller. However, Goto specifically teaches the use of formulas of which the fuel supply system uses in conjunction with float switches (¶ [0040]), sub-pumps (¶ [0031, 0043]), shut-off valves (¶ [0041]), and the tank pumps. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the formulas used for Goto’s fuel supply system were programmed onto a controller to operate the pumps such that the volume of fuel delivery through the respective pumps operated at rates of Vr < Ve, Vt+Vc>Ve, Vc <Ve, and Vc=Vt (As taught by the abstract and claims 1 and 2 of Goto). 
Regarding claim 9, Goto teaches the invention discussed in claim 8, wherein the at least one main fuel tank pump and the at least one first wing fuel tank pump are fluidically coupled to the same fuel consumer through a common fuel line (Figures 1 and 3, element 22. Further, elements 39, 40, and 41 all feed into left collector tank TCL prior to being pumped to the engine via engine pump 30, which feeds into a single pipe), wherein selection of fuel from the main fuel tank or the at least one wing fuel tank is based on a fluid pressure created by the respective fuel tank pumps (¶ [0041]), the pressure created by each fuel tank pump corresponding to a speed of the respective fuel tank pump (Abstract, ¶ [0010-0011, 0041]).
Regarding claim 10, Goto teaches the invention discussed in claim 8, wherein the at least one main fuel tank pump and the at least one first wing fuel tank pump are fluidically coupled to the same fuel consumer through a common fuel line (Figures 1 and 3, element 22. Further, elements 39, 40, and 41 all feed into left collector tank TCL prior to being pumped to the engine via engine pump 30, which feeds into a single pipe), and fuel is supplied from the main tank to the fuel consumer when the speed of the at least one main fuel tank pump is greater than a speed of the at least one first wing fuel tank pump (The abstract and claims 1 and 2 of Goto teach that the volume of fuel delivery to the engine via the main pump in the collector tank is greater than that of the wing central and tip pumps. ¶ [0040, 0043-0046] also teach that wing pumps may be turned off during banking operations when the fuel shifts from one tank to the other via flapper valves. If the wing pumps are off while the main pump is on, the speed of the main pump is greater than that of the wing pumps), and fuel is supplied from the first wing fuel tank to the fuel consumer when the speed of the at least one first wing fuel tank pump is greater than a speed of the at least one main wing fuel tank pump (The abstract and claim 1 of Goto teach that the volume of fuel delivery to the engine via the main pump in the collector tank is less than that of the volume of fuel delivery of the wing root tank pump).
Regarding claim 13, Goto teaches the invention discussed in claim 8, wherein the at least one fuel consumer comprises a first fuel consumer and a second fuel consumer (Figure 1 teaches a plurality of engines capable of consuming fuel), further comprising a first fuel line (Figure 1, element 39 left side) coupling the at least one main fuel tank pump (Figure 1, element 26 left side) and the at least one first wing fuel tank pump (Figure 1, element 35 left side) to the first fuel consumer (Figure 1, element E left side), and a second fuel line (Figure 1, element 39 right side) coupling the at least one main fuel tank pump (Figure 1, element 26 right side) and the at least one second wing fuel tank pump (Figure 1, element 35 right side) to the second fuel consumer (Figure 1, element E right side).
Regarding claim 14, Goto teaches the invention discussed in claim 13, wherein the at least one main fuel tank pump comprises a first main fuel tank pump (Figure 1, element 26 left side) and a second main fuel tank pump (Figure 1, element 26 right side), further comprising a cross-feed valve fluidically coupling the first main fuel tank pump to the second main fuel tank pump (Cross-feed valve, element 44, fluidically couples the left wing fuel pump system to the right wing fuel pump system via line 34 which feeds into lines 25 on the left and right respectively which connect to both main pumps).
Regarding claim 19, Goto teaches the invention discussed in claim 8. Examiner believes the arguments presented in the responses to claims 8 and 5 also apply to the limitations of this claim. 
Regarding claim 20, Goto teaches the invention discussed in claim 19. Examiner believes the arguments presented in the responses to claims 8 and 6 also apply to the limitations of this claim. 
Regarding claim 21, Goto teaches the invention discussed in claim 19. Examiner believes the arguments presented in the responses to claims 8 and 10 also apply to the limitations of this claim. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 20160169112 A1).
Regarding claim 12, Morioka teaches the invention discussed in claim 10, wherein the at least one main fuel tank pump and the first wing fuel tank pump each have the same performance characteristics (¶ [0048]). Morioka fails to explicitly teach that the pumps have the same physical dimensions. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the pumps had the same physical dimensions, given that they possess the same performance capabilities and are depicted identically in Morioka (Figure 1, elements 7a-7d). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 20160169112 A1) in view of Goto et al. (US 20030218098 A1).
Regarding claim 11, Morioka teaches the invention discussed in claim 8. Morioka fails to teach wherein the at least one main fuel tank pump and the at least one first wing fuel tank pump comprise a pump having the same specifications. However, Goto teaches a plurality of wing fuel tank pumps having identical specifications as a means of reducing costs (¶ [0013]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the fuel system of Morioka with the pumps of Goto such that the pumps used were identical in specifications in order to reduce building costs of the system (as taught by Goto). 

Claims 3-4, and 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 20160169112 A1) in view of Cirioli et al. (US 20180065756 A1).
Regarding claim 3, Morioka teaches the invention discussed in claim 1, wherein selectively supplying fuel comprises operating the at least one main fuel tank pump at a speed that is less than a speed of the at least one wing fuel tank pump (¶[0059-0060]). Morioka fails to specifically teach that the system does this when the aircraft is below a specific altitude. However, Cirioli teaches an automatically adjusting fuel pump that is adjusted during flight maneuvers when there is a changes in G-load and/or altitude (¶ [0021). Further, Cirioli’s control system contains sensors that detect the altitude, ambient air pressure, and temperatures to predict the fuel vapor pressure (¶ [0036]) in order to accurately adjust the provide the appropriate amount of fuel in response (¶ [0041]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the control system of Cirioli into Morioka’s controller, in order to appropriately adjust the amount of fuel in response to changes in ambient air pressure, temperature, or altitude. 
Regarding claim 4, Morioka as modified by Cirioli teaches the invention discussed in claim 1, wherein selectively supplying fuel comprises operating the at least one main fuel tank pump at a speed that is greater than a speed of the at least one wing fuel tank pump (Morioka ¶ [0054]) while the aircraft is above a threshold altitude (Examiner believes the arguments presented in the response to claim 3 also applies to the altitude limitations of this claim).
Regarding claim 17, Morioka as modified by Cirioli teaches the invention discussed in claim 8, wherein the controller is configured to selectively provide fuel by operating the at least one main fuel tank pump at a speed that is less than a speed of the at least one first wing fuel tank pump while the aircraft is below a threshold altitude (Examiner believes the arguments presented in response to claims 3 and 4 also applies to the limitations of this claim).
Regarding claim 18, Morioka as modified by Cirioli teaches the invention discussed in claim 8, wherein the controller is configured to selectively supply fuel by operating the at least one main fuel tank pump at a speed that is greater than a speed of the at least one first wing fuel tank pump while the aircraft is above a threshold altitude (Examiner believes the arguments presented in response to claims 3 and 4 also applies to the limitations of this claim).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farkas (US Patent No. 2840097) pertains to main and wing fuel tank pump control systems.
Swann (US 20160146117 A1) comprises an aircraft fuel regulation system
Ribarov et al. (US 20180050812 A1) comprises an aircraft fuel controller system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644